Opinion by
Rich, P. J.,
This case was tried by the court without a jury. In respect of procedure it does not differ materially from Peoples v. Philadelphia, 62 Pa. Superior Ct. 553. So far as the question sought to be raised by the first and fourth assignments of error are concerned it is governed by the same principles.
The second and third assignments do not quote .the rulings referred to, nor state where they may be found. Moreover, the second assignment attempts to raise two distinct questions in violation of Rule XIY of this court, and so far as it relates to the exclusion of evidence, it is in violation of Rule XIY of this court. The other complaints informally suggested in these two assignments involve questions of fact arising upon legally competent testimony which it was the exclusive province of the trial court to decide. If the uncontradicted testimony of the plaintiff’s witnesses be believed the plaintiff’s right to maintain the action in his own name and to recover the amount claimed was clear. Presumably the court did credit it and based its general finding upon it. Therefore, the finding is as conclusive on appeal as a similar verdict would have been if there had been a jury trial.
The assignments of error are overruled and the judgment is affirmed.
Adopted by the court.